Case 8:20-cv-01894-TPB-AEP Document 28 Filed 10/27/20 Page 1 of 1 PageID 169

                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


EDWIN J. PRADO GALARZA
Plaintiff

        v.                                     Case No. 20-cv-01894-TPB-AEP
EXAMSOFT WORLDWIDE, INC.,
INSURER A
Defendants


                  STIPULATION OF DISMISSAL WITH PREJUDICE

        COME NOW the plaintiff Edwin J. Prado Galarza and defendant ExamSoft

Worldwide, Inc. by and through the undersigned counsel and, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the dismissal of all claims with

prejudice.

/s/ Monica M. Kovecses                            /s/ Manuel Franco
Megan Costa DeVault, Esq., Trial Counsel          Manuel Franco, Esq.
Florida Bar Number: 0560731                       DMRA Law LLC
Monica M. Kovecses, Esq.                          1111 Brickell Ave.
Florida Bar No. 105382                            Suite 1550
AKERMAN LLP                                       Miami, FL 33131
420 S. Orange Avenue, Suite 1200                  Tel. 305-548-8666
Orlando, Florida 32801                            Florida Bar No. 126443
Telephone: (407) 423-4000                         Manuel.Franco@DMRALaw.com
Facsimile: (407) 843-6610                         Attorney for Plaintiff, Edwin J. Prado
Emails: megan.devault@akerman.com                 Galarza
monica.kovecses@akerman.com
Attorneys for Defendant, ExamSoft
Worldwide, Inc.

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, in accordance with Federal Rule of Civil Procedure 5,

a true and correct copy of the foregoing has been furnished via CM/ECF to all parties or

their attorneys by way of their designated email addresses this 27th day of October,

2020.

                                               DMRA Law LLC
                                               1111 Brickell Ave.
                                               Suite 1550
                                               Miami, FL 33131
                                               Tel. 305-548-8666

                                               s/ Manuel Franco
                                               Manuel Franco
                                               Florida Bar No. 126443
                                               Manuel.Franco@DMRALaw.com
